EXHIBIT 10.1

 

AGREEMENT AND PLAN OF SHARE EXCHANGE

 

THIS AGREEMENT AND PLAN OF SHARE EXCHANGE (hereinafter referred to as the
“Agreement”), is entered into as of January 26, 2018 by and among, Tron Group
Inc., a publicly-owned Nevada corporation (“TRON”), Talk Focus Sdn Bhd., a
Malaysian corporation (“Talk Focus”) and one of the shareholders of Talk Focus
(“Talk Focus Shareholder”), sometimes hereinafter collectively referred to as
the “Parties” and individually as a “Party.”)

 

W I T N E S S E T H

 

A) WHEREAS, TRON is a publicly-owned Nevada corporation with approximately
160,000,000 shares of common stock, 0.001 USD value per share, issued and
outstanding (the “TRON Common Stock”) and is quoted on the Over the Counter
Bulletin Board under the symbol (“TGRP”).

 

B) WHEREAS, the Talk Focus Shareholder listed on Schedule I hereto own 6,401,500
shares of common stock the issued of Talk Focus (the “Talk Focus Shares”).

 

C) WHEREAS, the Parties desire that TRON acquire the Talk Focus Shares from the
Talk Focus Shareholder in exchange for an aggregate of 3,329,385 newly issued
shares of common stock of TRON (the “Exchange Shares”) pursuant to the terms and
conditions set forth in this Agreement.

 

D) WHEREAS, immediately upon consummation of the Closing (as hereinafter
defined), the Exchange Shares will be issued to the Talk Focus Shareholder.

 

E) WHEREAS, following the Closing, Talk Focus will become a subsidiary of TRON.

 

G) NOW THEREFORE, on the stated premises and for and in consideration of the
foregoing recitals which are hereby incorporated by reference, the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Parties hereto
agree as follows:

 

  TRON – TALK FOCUS STOCK EXCHANGE AGREEMENT - 1

   



 

ARTICLE I

 

PLAN OF EXCHANGE

 

1.1 The Exchange. At the Closing (as hereinafter defined), the Talk Focus Shares
shall be exchanged for 3,329,385 shares of TRON common stock. From and after the
Closing Date, the certificates or book entry shares formerly representing Talk
Focus Shareholder’s shares of common stock of Talk Focus.

 

1.2 No Dilution. TRON shall neither effect, nor fix any record date with respect
to, any stock split, stock dividend, reverse stock split, recapitalization, or
similar change in the TRON Stock between the date of this Agreement and the
Effective Time other than the corporate actions authorized by Talk Focus
Shareholder.

 

1.3 Closing. The closing (“Closing”) of the transactions contemplated by this
Agreement shall occur immediately following the execution of this Agreement
providing the closing conditions set forth in Articles V and VI have been
satisfied or waived (the “Closing Date”).

 

1.4 Closing Events. At the Closing, each of the respective parties hereto shall
execute, acknowledge and deliver (or shall cause to be executed, acknowledged,
and delivered) any and all stock certificates, officers’ certificates, opinions,
financial statements, schedules, agreements, resolutions, rulings, or other
instruments required by this Agreement to be so delivered at or prior to the
Closing, and the documents and certificates provided in Sections 5.2, 5.4, 6.2,
6.4 and 6.5, together with such other items as may be reasonably requested by
the parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby. If agreed to by the parties, the
Closing may take place through the exchange of documents (other than the
exchange of stock certificates) by efax, fax, email and/or express courier. At
the Closing, the Exchange Shares shall be issued in the names and denominations
provided by Talk Focus.

 

ARTICLE II

 

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF TALK FOCUS AND THE TALK FOCUS
SHAREHOLDERS

 

As an inducement to, and to obtain the reliance of TRON, Talk Focus represents
and warrants as follows:

 

2.1 Organization. Talk Focus is a corporation duly organized, validly existing,
and in good standing under the laws of the Malaysia. Talk Focus has the power
and is duly authorized, qualified and licensed under all applicable laws,
regulations, ordinances, and orders of public authorities to own all of its
properties and assets and to carry on its business in all material respects as
it is now being conducted, including qualification to do business as a foreign
corporation in jurisdictions in which the character and location of the assets
owned by it or the nature of the business transacted by it requires
qualification. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated by this Agreement in accordance
with the terms hereof will not violate any provision of Talk Focus’s
organizational documents. Talk Focus has taken all action required by laws, its
Certificate of Incorporation, certificate of business registration, or otherwise
to authorize the execution and delivery of this Agreement. Talk Focus has full
power, authority, and legal right and has taken or will take all action required
by law, its Certificate of Incorporation, and otherwise to consummate the
transactions herein contemplated.

 

  TRON – TALK FOCUS STOCK EXCHANGE AGREEMENT - 2

   



 

2.2 Capitalization. All issued and outstanding shares of common stock of Talk
Focus are legally issued, fully paid and non-assessable, and were not issued in
violation of the pre-emptive or other rights of any person. Talk Focus has no
shares of preferred stock issued and outstanding. Talk Focus has no outstanding
options, warrants, or other convertible securities.

 

2.3 Financial Statements.

 

 

(a)

Talk Focus has filed all local income tax returns required to be filed by it
from its inception to the date hereof. All such returns are complete and
accurate in all material respects.

 

 

(b)

Talk Focus has no undisclosed liabilities with respect to the payment of
federal, county, local, or other taxes (including any deficiencies, interest, or
penalties), except for taxes accrued but not yet due and payable, for which Talk
Focus may be liable in its own right or as a transferee of the assets of, or as
a successor to, any other corporation or entity.

 

 

(c)

No deficiency for any taxes has been proposed, asserted or assessed against Talk
Focus. There has been no tax audit, nor has there been any notice to Talk Focus
by any taxing authority regarding any such tax audit, or, to the knowledge of
Talk Focus, is any such tax audit threatened with regard to any taxes or Talk
Focus tax returns. Talk Focus does not expect the assessment of any additional
taxes of Talk Focus for any period prior to the date hereof and has no knowledge
of any unresolved questions concerning the liability for taxes of Talk Focus.

 

 

(d)

The books and records, financial and otherwise, of Talk Focus are in all
material respects complete and correct and have been maintained in accordance
with good business and accounting practices.

 

2.4 Information. The information concerning Talk Focus set forth in this
Agreement and the Talk Focus Schedules (as that term is defined herein) are and
will be complete and accurate in all material respects and does not contain any
untrue statement of a material fact or omit to state a material fact required to
make the statements made, in light of the circumstances under which they were
made, not misleading as of the date hereof and as of the Closing Date.

 

  TRON – TALK FOCUS STOCK EXCHANGE AGREEMENT - 3

   



 

2.5 Common Stock Equivalents. There are no existing options, warrants, calls,
commitments of any character or other share equivalents relating to the
authorized and unissued Talk Focus common stock.

 

2.6 Absence of Certain Changes or Events. Except as set forth in this Agreement
or the Talk Focus Schedules (as that term is defined herein):

 

 

(a)

except in the normal course of business, there has not been (i) any material
adverse change in the business, operations, properties, assets, or condition of
Talk Focus; or (ii) any damage, destruction, or loss to Talk Focus (whether or
not covered by insurance) materially and adversely affecting the business,
operations, properties, assets, or condition of Talk Focus;

 

 

(b)

Talk Focus has not (i) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
not otherwise in the ordinary course of business, and except for capital raised
by issuance of debt or equity in a private placement or other capital raising
transaction deemed advisable by Talk Focus; (ii) paid any material obligation or
liability not otherwise in the ordinary course of business (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent Talk Focus consolidated balance sheet, and current liabilities incurred
since that date in the ordinary course of business; (iii) sold or transferred,
or agreed to sell or transfer, any of its assets, properties, or rights not
otherwise in the ordinary course of business; (iv) made or permitted any
amendment or termination of any contract, agreement, or license to which they
are a party not otherwise in the ordinary course of business if such amendment
or termination is material, considering the business of Talk Focus; or (v)
issued, delivered, or agreed to issue or deliver any common stock (whether
authorized and unissued or held as treasury stock).

 

2.7 Litigation and Proceedings. There is currently a legal suit going on in Talk
Focus, whereby Talk Focus is the plaintiff pursuing compensation from another
company in the Malaysian Court on grounds of Breach of Contract.

 

2.8 No Conflict with Other Instruments. The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, or constitute an event of default
under, any material indenture, mortgage, deed of trust, or other material
contract, agreement, or instrument to which Talk Focus is a party or to which
any of its properties or operations are subject.

 

  TRON – TALK FOCUS STOCK EXCHANGE AGREEMENT - 4

   



 

2.9 Contracts. Talk Focus has provided, or will provide TRON, copies of all
material contracts, agreements, franchises, license agreements, or other
commitments to which Talk Focus is a party or by which it or any of its assets,
products, technology, or properties are bound.

 

2.10 Compliance with Laws and Regulations. To the best of its knowledge of the
knowledge of the Talk Focus Shareholders, Talk Focus has complied with all
applicable statutes and regulations of any national, county, or other
governmental entity or agency thereof, except to the extent that noncompliance
would not materially and adversely affect the business, operations, properties,
assets, or condition of Talk Focus.

 

2.11 Approval of Agreement. The members of Talk Focus’s Board of Directors (the
“Talk Focus Board”) and the Talk Focus Shareholders have authorized the
execution and delivery of this Agreement by Talk Focus and have approved the
transactions contemplated hereby.

 

2.12 Talk Focus Schedules. Talk Focus has delivered, or will deliver, as soon as
practicable, the following schedules, which are collectively referred to as the
“Talk Focus Schedules” and which consist of separate schedules dated as of the
date of execution of this Agreement and instruments and data as of such date,
all certified by the chief executive officer of Talk Focus as complete, true and
correct:

 

 

(a)

a schedule containing complete and correct copies of the organizational
documents, as amended, of Talk Focus in effect as of the date of this Agreement;
and

 

 

(b)

a schedule as requested by TRON, containing true and correct copies of all
material contracts, agreements, or other instruments to which Talk Focus is a
party or by which it or its properties are bound, specifically including all
contracts, agreements, or arrangements referred to in Section 2.9.

 

2.13 Title and Related Matters. Talk Focus has good and marketable title to all
of its properties, interest in properties, and assets, real and personal, which
are reflected in the Talk Focus balance sheet or acquired after that date
(except properties, interest in properties, and assets sold or otherwise
disposed of since such date in the ordinary course of business), free and clear
of all liens, pledges, charges, or encumbrances except:

 

 

(a)

statutory liens or claims not yet delinquent; and

 

 

(b)

as described in the Talk Focus Schedules.

 

2.14 Governmental Authorizations. Talk Focus has all licenses, franchises,
permits, and other government authorizations, that are legally required to
enable it to conduct its business operations in all material respects as
conducted on the date hereof. Except for compliance with federal and state
securities or corporation laws, as hereinafter provided, no authorization,
approval, consent, or order of, or registration, declaration, or filing with,
any court or other governmental body is required in connection with the
execution and delivery by Talk Focus of this Agreement and the consummation by
Talk Focus of the transactions contemplated hereby.

 

  TRON – TALK FOCUS STOCK EXCHANGE AGREEMENT - 5

   



 

2.15 Continuity of Business Enterprises. Talk Focus has no commitment or present
intention to liquidate Talk Focus or sell or otherwise dispose of a material
portion of its business or assets following the consummation of the transactions
contemplated hereby.

 

2.16 Ownership of Talk Focus Shares. The Talk Focus Shareholder is the legal and
beneficial owners of 64% of Talk Focus total common stock, which shareholder
is set forth on Schedule I, free and clear of any claims, charges, equities,
liens, security interests, and encumbrances whatsoever, and the Talk Focus
Shareholder has full right, power, and authority to transfer, assign, convey,
and deliver his respective Talk Focus Shares and delivery of such Talk Focus
Shares at the Closing will convey to TRON good and marketable title to such The
Talk Focus Shares, free and clear of any claims, charges, equities, liens,
security interests, and encumbrances except for any such claims, charges,
equities, liens, security interests, and encumbrances arising out of such shares
being held by TRON.

 

2.17 Brokers. Talk Focus has not entered into any contract with any person, firm
or other entity that would obligate Talk Focus or TRON to pay any commission,
brokerage or finders’ fee in connection with the transactions contemplated
herein.

 

2.18 Talk Focus Shareholder Representations. By entering into this Agreement,
the Talk Focus Shareholders, individually, represent and warrant the following:

 



 

(a) Talk Focus Shareholder is purchasing the TRON Shares for his own account and
for investment purposes only, and has no present intention, agreement or
arrangement for the distribution, transfer, assignment, resale or subdivision
thereof. The Talk Focus Shareholder understands that, due to the restrictions on
transfer set forth in the legend that will be placed on the TRON Share
certificates that the TRON Shares must be held for a length of time which cannot
be determined as of the date this agreement is signed. The time that Talk Focus
Shareholder must hold the Shares before sale could be increased or decreased by
the Securities and Exchange Commission or a State Securities Division. IN
ADDITION, TALK FOCUS SHAREHOLDER UNDERSTANDS THAT HE IS SUBJECT TO CERTAIN
LIMITATIONS ON RESALE AS SET FORTH BELOW.

 

 

 

 

(b) Talk Focus Shareholder is fully aware that the TRON Shares subscribed for
hereunder have not been registered with the Securities and Exchange Commission
under the Securities Act of 1933, as amended, and have been offered pursuant to
the exemption from registration contained in Section 4(2) of said Act and
Regulation D promulgated thereunder on the ground that no public offering is
involved, which reliance is based in part upon the representations set forth
herein. Talk Focus Shareholder further understands and agrees that the TRON
Shares subscribed for hereunder may not be offered, sold, transferred, pledged
or hypothecated to any persons in the absence of registration under the
Securities Act of 1933 and applicable state securities laws, or an opinion of
counsel satisfactory to the Company that such registration is not required. Talk
Focus Shareholder further understands that a legend will be placed on his
certificate which sets forth the restrictions set forth herein



 



  TRON – TALK FOCUS STOCK EXCHANGE AGREEMENT - 6

   



 

ARTICLE III

 

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF TRON

 

As an inducement to, and to obtain the reliance of Talk Focus, TRON represents
and warrants as follows:

 

3.1 Organization. TRON is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Nevada, and has the corporate power
and is duly authorized, qualified, franchised, and licensed under all applicable
laws, regulations, ordinances, and orders of public authorities to own all of
its properties and assets and to carry on its business in all material respects
as it is now being conducted, and there is no jurisdiction in which it is not
qualified in which the character and location of the assets owned by it or the
nature of the business transacted by it requires qualification. The execution
and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, violate any provision of TRON’s
Articles of Incorporation or bylaws. TRON has taken all action required by law,
its Certificate of Incorporation, its bylaws, or otherwise to authorize the
execution and delivery of this Agreement, and TRON has full power, authority,
and legal right and has taken all action required by law, its Certificate of
Incorporation, By-Laws, or otherwise to consummate the transactions herein
contemplated.

 

3.2 Capitalization. TRON’s authorized capitalization (without including pending
corporate actions) consists of 5,000,000 shares of Common Stock. All presently
issued and outstanding shares are legally issued, fully paid, and non-assessable
and not issued in violation of the pre-emptive or other rights of any person.
The Exchange Shares will be legally issued, fully paid and non-assessable and
shall not be issued in violation of the pre-emptive or other rights of any other
person.

 

3.3 Financial Statements. Except as set forth within its filing of reports with
the Securities and Exchange Commission (the “SEC Reports”):

 

 

(a)

TRON has no liabilities with respect to the payment of any federal, state,
county, local or other taxes (including any deficiencies, interest, or
penalties), except for taxes accrued but not yet due and payable, for which TRON
may be liable in its own right, or as a transferee of the assets of, or as a
successor to, any other corporation or entity.

 

 

(b)

TRON has filed all federal, state, or state tax returns required to be filed by
it from inception.

 

  TRON – TALK FOCUS STOCK EXCHANGE AGREEMENT - 7

   



 

 

(c)

The books and records, financial and otherwise, of TRON are in all material
respects complete and correct and have been maintained in accordance with good
business and accounting practices.

 

 

(d)

No deficiency for any taxes has been proposed, asserted or assessed against
TRON. There has been no tax audit, nor has there been any notice to TRON by any
taxing authority regarding any such tax audit, or, to the knowledge of TRON, is
any such tax audit threatened with regard to any taxes or TRON tax returns. TRON
does not expect the assessment of any additional taxes of TRON for any period
prior to the date hereof and has no knowledge of any unresolved questions
concerning the liability for taxes of TRON.

 

 

(e)

TRON has good and marketable title to its assets and, except as set forth in the
TRON Schedules, has no material contingent liabilities, direct or indirect,
matured or unmatured.

 

3.4 Information. The information concerning TRON set forth in this Agreement is
and will be complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading as of the date hereof and as of the Closing Date.

 

3.5 Common Stock Equivalents. Except as set forth herein, there are no existing
options, warrants, calls, commitments of any character or other common stock
equivalents relating to authorized and unissued stock of TRON.

 

3.6 Absence of Certain Changes or Events. Except as described herein:

 

 

(a)

There has not been (i) any material adverse change, financial or otherwise, in
the business, operations, properties, assets, or condition of TRON (whether or
not covered by insurance) materially and adversely affecting the business,
operations, properties, assets, or condition of TRON;

 

 

(b)

TRON, (except for pending corporate actions not included herein) has not (i)
amended its Articles of Incorporation or by-laws; (ii) declared or made, or
agreed to declare or make any payment of dividends or distributions of any
assets of any kind whatsoever to stockholders or purchased or redeemed, or
agreed to purchase or redeem, any of its capital stock; (iii) waived any rights
of value which in the aggregate are extraordinary or material considering the
business of TRON; (iv) made any material change in its method of management,
operation, or accounting; (v) entered into any other material transactions; (vi)
made any accrual or arrangement for or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee; (vii) increased the rate of compensation payable or
to become payable by it to any of its officers or directors or any of its
employees; or (viii) made any increase in any profit sharing, bonus, deferred
compensation, insurance, pension, retirement, or other employee benefit plan,
payment, or arrangement, made to, for, or with its officers, directors, or
employees;

 

  TRON – TALK FOCUS STOCK EXCHANGE AGREEMENT - 8

   



 

 

(c)

Except for grants made pursuant to any equity or option incentive plan, TRON has
not (i) granted or agreed to grant any options, warrants, or other rights for
its stocks, bonds, or other corporate securities calling for the issuance
thereof; (ii) other than any convertible promissory note(s) issued, borrowed or
agreed to borrow any funds or incurred, or become subject to, any material
obligation or liability (absolute or contingent) except liabilities incurred in
the ordinary course of business; (iii) paid or agreed to pay any material
obligation or liability (absolute or contingent) other than current liabilities
reflected in or shown on the most recent TRON balance sheet and current
liabilities incurred since that date in the ordinary course of business and
professional and other fees and expenses incurred in connection with the
preparation of this Agreement and the consummation of the transactions
contemplated hereby; (iv) sold or transferred, or agreed to sell or transfer,
any of its assets, property, or rights (except assets, property, or rights not
used or useful in its business which, in the aggregate have a value of less than
$1,000), or canceled, or agreed to cancel, any debts or claims (except debts or
claims which in the aggregate are of a value of less than $1,000); or (v) made
or permitted any amendment or termination of any contract, agreement, or license
to which it is a party if such amendment or termination is material, considering
the business of TRON;

 

 

(d)

To the best knowledge of TRON, it has not become subject to any law or
regulation which materially and adversely affects, or in the future may
adversely affect, the business, operations, properties, assets, or condition of
TRON.

 

3.7 Title and Related Matters. TRON has good and marketable title to all of its
properties, interest in properties, and assets, real and personal, which are
reflected in the TRON balance sheet or acquired after that date (except
properties, interest in properties, and assets sold or otherwise disposed of
since such date in the ordinary course of business), free and clear of all
liens, pledges, charges, or encumbrances except:

 

 

(a)

statutory liens or claims not yet delinquent; and

 

 

(b)

such imperfections of title and easements as do not and will not materially
detract from or interfere with the present or proposed use of the properties
subject thereto or affected thereby or otherwise materially impair present
business operations on such properties.

 

  TRON – TALK FOCUS STOCK EXCHANGE AGREEMENT - 9

   



 

3.8 Litigation and Proceedings. There are no actions, suits, or proceedings
pending or, to the knowledge of TRON, threatened by or against or affecting
TRON, at law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind,
except which has been disclosed in TRON’s filings with the SEC.

 

3.9 Contracts. TRON is not a party to any material contract, agreement, or other
commitment, except as specifically disclosed in its filings with the SEC.

 

3.10 No Conflict with Other Instruments. The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, or constitute a default under, any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which TRON is a party or to which it or any of its assets or operations are
subject.

 

3.11 Governmental Authorizations. TRON is not required to have any licenses,
franchises, permits, and other government authorizations, that are legally
required to enable it to conduct its business operations in all material
respects as conducted on the date hereof. Except for compliance with federal and
state securities or corporation laws, as hereinafter provided, no authorization,
approval, consent, or order of, or registration, declaration, or filing with,
any court or other governmental body is required in connection with the
execution and delivery by TRON of this Agreement and the consummation by TRON of
the transactions contemplated hereby.

 

3.12 Compliance with Laws and Regulations. To the best of its knowledge, TRON
has complied with all applicable statutes and regulations of any federal, state,
or other applicable governmental entity or agency thereof, except to the extent
that noncompliance would not materially and adversely affect the business,
operations, properties, assets, or conditions of TRON or except to the extent
that noncompliance would not result in the incurrence of any material liability.

 

3.13 Insurance. TRON owns no insurable properties, but does carry director and
officer liability insurance.

 

3.14 Approval of Agreement. The board of directors of TRON (the “TRON Board”)
has authorized the execution and delivery of this Agreement by TRON and has
approved this Agreement and the transactions contemplated hereby.

 

3.15 Material Transactions of Affiliations. Except as disclosed herein and
TRON’s filings with the SEC, there exists no material contract, agreement, or
arrangement between TRON and any person who was at the time of such contract,
agreement, or arrangement an officer or director and which is to be performed in
whole or in part after the date hereof or was entered into not more than two
years prior to the date hereof, and which has not been disclose in TRON’s
filings with the SEC. Neither any officer or director has, or has had during the
last preceding full fiscal year, any known interest in any material transaction
with TRON which was material to the business of TRON and which has not been
disclosed by TRON in its filings with the SEC.

 

  TRON – TALK FOCUS STOCK EXCHANGE AGREEMENT - 10

   



 

3.17 Brokers. TRON has not entered into any contract with any person, firm or
other entity that would obligate Talk Focus or TRON to pay any commission,
brokerage or finders’ fee in connection with the transactions contemplated
herein.

 

ARTICLE IV

 

SPECIAL COVENANTS

 

4.1 Access to Properties and Records. TRON and Talk Focus will each afford to
the officers and authorized representatives of the other reasonable access to
the properties, books, and records of TRON or Talk Focus in order that each may
have full opportunity to make such reasonable investigation as it shall desire
to make of the affairs of the other, and each will furnish the other with such
additional financial and operating data and other information as to the business
and properties of TRON or Talk Focus as the other shall from time to time
reasonably request.

 

4.2 Delivery of Books and Records. At the Closing, Talk Focus shall deliver to
TRON, the originals of the corporate minute books, books of account, contracts,
records, and all other books or documents of Talk Focus now in the possession or
control of Talk Focus or its representatives and agents.

 

4.3 Actions Prior to Closing by both Parties.

 

 

(a)

From and after the date of this Agreement until the Closing Date and except as
permitted or contemplated by this Agreement, TRON and Talk Focus will each: (i)
carry on its business in substantially the same manner as it has heretofore;
(ii) maintain and keep its properties in states of good repair and condition as
at present, except for depreciation due to ordinary wear and tear and damage due
to casualty; (iii) maintain in full force and effect insurance comparable in
amount and in scope of coverage to that now maintained by it; (iv) perform in
all material respects all of its obligation under material contracts, leases,
and instruments relating to or affecting its assets, properties, and business;
(v) use its best efforts to maintain and preserve its business organization
intact, to retain its key employees, and to maintain its relationship with its
material suppliers and customers; and (vi) fully comply with and perform in all
material respects all obligations and duties imposed on it by all federal and
state laws and all rules, regulations, and orders imposed by federal or state
governmental authorities.

 

  TRON – TALK FOCUS STOCK EXCHANGE AGREEMENT - 11

   



 

 

(b)

From and after the date of this Agreement until the Closing Date, neither TRON
nor Talk Focus will: (i) make any change in their organizational documents,
charter documents or bylaws; (ii) take any action described in Section 2.6 in
the case of Talk Focus, or in Section 3.6, in the case of TRON (all except as
permitted therein or as disclosed in the applicable party’s schedules); (iii)
enter into or amend any contract, agreement, or other instrument of any of the
types described in such party’s schedules, except that a party may enter into or
amend any contract, agreement, or other instrument in the ordinary course of
business involving the sale of goods or services, or (iv) make or change any
material tax election, settle or compromise any material tax liability or file
any amended tax return.

 

4.4 Indemnification. TRON hereby agrees to indemnify Talk Focus and each of the
officers, agents and directors of Talk Focus as of the date of execution of this
Agreement against any loss, liability, claim, damage, or expense (including, but
not limited to, any and all expense whatsoever reasonably incurred in
investigating, preparing, or defending against any litigation, commenced or
threatened, or any claim whatsoever), to which it or they may become subject
arising out of or based on any inaccuracy appearing in or misrepresentation made
under Article III. The indemnification provided for in this paragraph shall not
survive the Closing and consummation of the transactions contemplated hereby but
shall survive the termination of this Agreement pursuant to Section 7.1(c) of
this Agreement

 

ARTICLE V

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF TRON

 

The obligations of TRON under this Agreement are subject to the satisfaction, at
or before the Closing, of the following conditions:

 

5.1 Accuracy of Representations; Performance. The representations and warranties
made by Talk Focus in this Agreement were true when made and shall be true at
the Closing Date with the same force and effect as if such representations and
warranties were made at and as of the Closing Date (except for changes therein
permitted by this Agreement), and Talk Focus shall have performed or complied
with all covenants and conditions required by this Agreement to be performed or
complied with by Talk Focus prior to or at the Closing. TRON may request to be
furnished with a certificate, signed by a duly authorized officer of Talk Focus
and dated the Closing Date, to the foregoing effect.

 

5.2 Officer’s Certificates. TRON may request that it be furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of
Talk Focus to the effect that no litigation, proceeding, investigation, or
inquiry is pending or, to the best knowledge of Talk Focus threatened, which
might result in an action to enjoin or prevent the consummation of the
transactions contemplated by this Agreement, or, to the extent not disclosed in
the Talk Focus Schedules, by or against Talk Focus which might result in any
material adverse change in any of the assets, properties, business, or
operations of Talk Focus.

 

  TRON – TALK FOCUS STOCK EXCHANGE AGREEMENT - 12

   



 

5.3 No Material Adverse Change. Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business, or
operations of Talk Focus, nor shall any event have occurred which, with the
lapse of time or the giving of notice, may cause or create any material adverse
change in the financial condition, business, or operations.

 

5.4 Other Items.

 

 

(a)

TRON shall have received such further documents, certificates, or instruments
relating to the transactions contemplated hereby as TRON may reasonably request.

 

 

(b)

Complete and satisfactory due diligence review of Talk Focus by TRON.

 

 

(c)

Approval of the Agreement by the Talk Focus Board and the Talk Focus
Shareholders.

 

 

(d)

Any necessary third-party consents shall be obtained prior to Closing, including
but not limited to consents necessary from Talk Focus’s lenders, creditors,
vendors and lessors.

 

ARTICLE VI

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF TALK FOCUS

 

The obligations of Talk Focus under this Agreement are subject to the
satisfaction, at or before the Closing, of the following conditions:

 

6.1 Accuracy of Representations; Performance. The representations and warranties
made by TRON in this Agreement were true when made and shall be true as of the
Closing Date (except for changes therein permitted by this Agreement) with the
same force and effect as if such representations and warranties were made at and
as of the Closing Date, and TRON shall have performed and complied with all
covenants and conditions required by this Agreement to be performed or complied
with by TRON prior to or at the Closing.

 

6.2 Officer’s Certificate. Upon the request of Talk Focus, it shall be furnished
with a certificate dated the Closing Date and signed by a duly authorized
executive officer of TRON to the effect that no litigation, proceeding,
investigation, or inquiry is pending or, to the best knowledge of TRON
threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement.

 

6.3 No Material Adverse Change. Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business, or
operations of TRON nor shall any event have occurred which, with the lapse of
time or the giving of notice, may cause or create any material adverse change in
the financial condition, business, or operations of TRON.

 

  TRON – TALK FOCUS STOCK EXCHANGE AGREEMENT - 13

   



 

6.4 Other Items.

 

 

(a)

Talk Focus shall have received such further documents, certificates, or
instruments relating to the transactions contemplated hereby as Talk Focus may
reasonably request.

 

 

(b)

Complete and satisfactory due diligence review of TRON by Talk Focus.

 

 

(c)

Approval of the Agreement by the TRON Board and the stockholders of TRON.

 

 

(d)

There shall have been no material adverse changes in TRON, financial or
otherwise.

 

ARTICLE VII

 

MISCELLANEOUS

 

7.1 Governing Law. This Agreement shall be governed by, enforced, and construed
under and in accordance with the laws of the United States of America and, with
respect to matters of state law, with the laws of the state of Washington. Any
dispute arising under or in any way related to this Agreement will be submitted
to binding arbitration before a single arbitrator by the American Arbitration
Association in accordance with the Association’s commercial rules then in
effect. The arbitration will be conducted in Bellevue, Washington. The decision
of the arbitrator will set forth in reasonable detail the basis for the decision
and will be binding on the parties. The arbitration award may be confirmed by
any court of competent jurisdiction.

 

7.2 Notices. Any notices or other communications required or permitted hereunder
shall be sufficiently given if personally delivered to it or sent by registered
mail or certified mail, postage prepaid, or by prepaid telegram and any such
notice or communication shall be deemed to have been given as of the date so
delivered, mailed, or telegraphed.

 

7.3 Attorney’s Fees. In the event that any party institutes any action or suit
to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the breaching party or parties shall reimburse the non-breaching
party or parties for all costs, including reasonable attorneys’ fees, incurred
in connection therewith and in enforcing or collecting any judgment rendered
therein.

 

  TRON – TALK FOCUS STOCK EXCHANGE AGREEMENT - 14

   



 

7.4 Confidentiality. TRON, on the one hand, and Talk Focus and the Talk Focus
Shareholder, on the other hand, will keep confidential all information and
materials regarding the other Party designated by such Party as confidential.
The provisions of this Section 7.4 shall not apply to any information which is
or shall become part of the public domain through no fault of the Party subject
to the obligation from a third party with a right to disclose such information
free of obligation of confidentiality. TRON and Talk Focus agree that no public
disclosure will be made by either Party of the existence of the Transaction or
the letter of intent or any of its terms without first advising the other Party
and obtaining its prior written consent to the proposed disclosure, unless such
disclosure is required by law, regulation or stock exchange rule.
Notwithstanding the aforesaid, the parties understand and agree that this
Agreement must and will be filed with the SEC a TRON material event.

 

7.5 Expenses. Except as otherwise set forth herein, each party shall bear its
own costs and expenses associated with the transactions contemplated by this
Agreement. Without limiting the generality of the foregoing, all costs and
expenses incurred by Talk Focus and TRON after the Closing shall be borne by the
surviving entity. After the Closing, the costs and expenses of the Talk Focus
Shareholder shall be borne by the Talk Focus Shareholder.

 

7.6 Third Party Beneficiaries. This contract is solely between TRON, Talk Focus
and the Talk Focus Shareholder, and, except as specifically provided, no
director, officer, stockholder, employee, agent, independent contractor, or any
other person or entity shall be deemed to be a third-party beneficiary of this
Agreement.

 

7.7 Entire Agreement. This Agreement represents the entire agreement between the
parties relating to the Transaction. There are no other courses of dealing,
understandings, agreements, representations, or warranties, written or oral,
except as set forth herein.

 

7.8 Survival. The representations and warranties of the respective parties shall
survive the Closing Date and the consummation of the transactions herein
contemplated.

 

7.9 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which taken together shall be
but a single instrument. Signatures may be made electronically and transmitted
via electronic mail, facsimile or other similar electronic medium commonly used
at the time. Signatures transmitted electronically will be considered originals
when received.

 

7.10 Amendment or Waiver. Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
be amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance hereof may be extended by a writing signed by
the party or parties for whose benefit the provision is intended.

 

  TRON – TALK FOCUS STOCK EXCHANGE AGREEMENT - 15

   



 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above-written.

 

TRON GROUP INC., a Nevada corporation

 



By :

/s/ Eric Yap 

 

Its :

CEO

 



 

TALK FOCUS SDN. BHD., a Malaysian corporation

  



By:

/s/ Yap Chee Hou

 

Its:

DIRECTOR

 



 

  TRON – TALK FOCUS STOCK EXCHANGE AGREEMENT - 16

   



 

SCHEDULE I

 

Dated: January 26, 2018

 

The following person are the one of owners of the capital stock of Talk Focus:

 

SCHEDULE 1

TALK FOCUS SDN BHD. SHARES

 



Shareholders

 

Common Stock

 

 

% of ownership

 

 

 

 

 

 

 

 

DATO SRI DR ERIC YAP

 

 

6,401,500

 

 

 

64.015 %

 

 

 

 

 

 

 

 

 

Total Held

 

 

6,401,500

 

 

 

64.015 %



 

 



TRON – TALK FOCUS STOCK EXCHANGE AGREEMENT - 17



 